Judgment, Supreme Court, Bronx County (Peter Benitez, J.), rendered January 20, 1998, convicting defendant, upon his plea of guilty, of sexual abuse in the first degree, and sentencing him to a term of 1½ to 3 years, and order, same court and Justice, entered on or about June 27, 2002, which denied defendant’s motion to vacate the judgment, unanimously affirmed.
*431Since defendant expressly stated that he did not wish to withdraw his guilty plea, there was no reason for the sentencing court to inquire into his protestations of innocence, since the court would have had no authority to vacate defendant’s plea without his consent (People v Skinner, 273 AD2d 105 [2000], lv denied 95 NY2d 871 [2000]; People v Brye, 223 AD2d 481 [1996], lv denied 88 NY2d 845 [1996]; Matter of Fernandez v Silbowitz, 59 AD2d 837 [1977]). In any event, defendant’s plea was knowing, intelligent and voluntary and there was nothing in the plea allocution that cast significant doubt on his guilt (see People v Toxey, 86 NY2d 725, 726 [1995]).
We have considered and rejected defendant’s remaining claims. Concur—Tom, J.P., Sullivan, Williams, Lerner and Gonzalez, JJ.